Citation Nr: 1607000	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for Parkinson's disease, claimed as secondary to a traumatic brain injury.

3. Entitlement to a disability rating in excess of 20 percent for residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for a traumatic brain injury and Parkinson's disease, and entitlement to a disability rating in excess of 20 percent for residuals of a left femur fracture.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 20 percent for residuals of a left femur fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a TBI and did not incur a TBI in service.

2. The Veteran's current Parkinson's disease was not caused by a TBI during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a traumatic brain injury have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection for Parkinson's disease, claimed as secondary to a traumatic brain injury, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

In a March 2013 letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for a TBI and Parkinson's disease, claimed as secondary to a TBI. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service treatment records. The Veteran was afforded a VA examination in April 2013 as to the nature and etiology of any TBI and Parkinson's disease. For the reasons indicated below, that examination was adequate as to the claims being decided.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms. Allen, 7 Vet. App. at 448. To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for a TBI - Analysis

The Veteran claims that he has a TBI as a result of a motor vehicle accident in service. The accident caused him to be thrown from a jeep and he sustained a head laceration. 

The Veteran's service treatment records reflect that he was hospitalized following a motor vehicle accident in November 1962, and treated for a scalp laceration with no nerve or artery involvement. The service treatment records indicate that the Veteran did not lose consciousness after the accident, and there are no reports of neurological damage or symptoms. The scalp laceration was sutured. A week after the accident, the laceration of the left frontal parietal area was noted to be healed. No further notation or treatment relevant to the scalp laceration is contained in the service treatment records. The separation examination notes a healed scalp laceration, well-healed with no sequelae. The Board finds that the Veteran sustained a scalp laceration during service.

The Veteran was afforded a VA TBI examination in April 2013. The VA examiner opined that the Veteran does not have a TBI or residuals of a TBI. The VA examiner reviewed the Veteran's claims file, examined the Veteran, and gave a thorough medical history as related to the Veteran's in-service motor vehicle accident and injuries, as well as a history of the Veteran's currently-diagnosed Parkinson's disease. While the VA examiner found objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, the examiner opined that these symptoms are not due to TBI, but instead due to the Veteran's Parkinson's disease and associated dementia. The VA examiner also found that the Veteran's judgment is severely impaired, but again opined that this is due to the Veteran's Parkinson's disease, and not a residual of a TBI. The examiner reported that the Veteran did not know the month, date, or year, had severely decreased motor activity due to apraxia, communication difficulties, and had moderately severe impaired visual spatial disorientation, but again attributed the symptoms to the Parkinson's disease and not a TBI. The VA examiner stated that the Veteran thinks he may have had a one second loss of consciousness, but noted that the credibility of this recollection is undermined by the Veteran's current severe dementia. The VA examiner opined that the Veteran does not have a TBI. 

In providing a rationale for this opinion, the VA examiner stated that there is no clear documentation that the Veteran suffered any TBI. He stated that the service treatment records noted that upon arriving at the hospital after the accident, the Veteran was awake, alert, and had not suffered any loss of consciousness, despite the presence of a 4cm long laceration of the scalp. The laceration was sutured.  The VA examiner stated that the scalp laceration would have raised the concern and made evaluation for head injury a priority.  He noted that the service treatment records contained no noted alteration in consciousness, feelings of being dazed or confused, and nothing that would have changed his Glasgow Coma Scale, if it had been done at the time, from normal. The VA examiner noted that the Veteran remembers incidents up to the moment of the impact and right after the accident clearly at this time. He stated that there is no documentation of any nausea, nor any indication that anesthesia was of any concern for the Veteran. Finally, the examiner opined that this information from the Veteran's service treatment records is more reliable than the Veteran's recollection in light of his current moderate to severe dementia.

In a September 2013 Notice of Disagreement, the Veteran appeared to allege that the VA TBI examination is inadequate. The Veteran asserted that his claim was denied by the RO "due to an antiquated understanding of TBI criteria." He based this assertion on the rating decision's discussion of the Veteran's lack of loss of consciousness at the time of the motor vehicle accident in which he sustained a scalp laceration. He submitted two internet articles to support his assertion. Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given veteran's claim. In the present case, the internet articles referenced fall into this category. Further, while these articles, taken together, highlight that loss of consciousness is not necessary for a TBI, they do not establish that the Veteran suffered a TBI during his in-service motor vehicle accident despite the fact that he did not lose consciousness. Moreover, the articles are not combined with an opinion of a medical professional. Therefore, this evidence is less probative than the VA examination as to the issue of whether the Veteran incurred a TBI during service. 

The Veteran requested that the Board obtain an outside medical opinion on the nature and etiology of his TBI and Parkinson's disease claims, pursuant to 38 C.F.R.§ 20.901(d). The Board finds that an independent expert medical opinion is not warranted by these claims. The Board has an adequate medical opinion from a competent medical professional in the April 2013 VA TBI examination, upon which it can decide the present claims. To the extent that the Veteran cites the internet articles, discussed above, as evidence that the April 2013 VA TBI examination report is inadequate, the Board notes that the examiner cited numerous reasons other than the Veteran's lack of a loss of consciousness to support his opinion that the Veteran did not have a TBI and reiterates that the internet articles submitted by the Veteran are not material to the issue of whether the Veteran incurred a TBI during service. As there is an adequate medical opinion in the record, obtaining another medical opinion from any source, including from an independent medical expert, would only serve to unnecessarily delay a decision on this claim.

The Veteran is competent to report symptoms that he may have experienced at any time. See Layno 6 Vet. App. 223, 225. Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the Veteran is not competent to diagnose a TBI due to the medical complexity of the matter. See Jandreau, 492 F.3d 1372, 1377 n.4. Thus, the Veteran is not competent to render such a diagnosis. 

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a TBI. The April 2013 VA examiner reported that the Veteran did not have a TBI, despite having suffered a scalp laceration during a motor vehicle accident in service. This is the only competent evidence of record, and is highly probative. As there is no TBI, the Board does not reach the issue of a nexus with service.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a TBI, and the claim must be denied. As the preponderance of the evidence is against the claim of service connection for a TBI, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Parkinson's Disease - Analysis

The Veteran does not contend that his Parkinson's disease is directly related to service.  Likewise, the evidence of record does not indicate that Parkinson's disease is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment for Parkinson's disease.  As noted in the April 2013 VA TBI examination report, the Veteran was diagnosed with Parkinson's disease in 2006, and had been having difficulties with movement and strength with some demoralization for about five years prior to that time. There are no notations of complaints, symptoms, treatment, or diagnoses of Parkinson's disease in the service treatment records, Parkinson's disease did not manifest until many years after service, and the Veteran did not contend that he had symptoms of this disease continuously since service. Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory raised by the Veteran or reasonably raised by the evidence of record.  

As specified in the September 2013 Notice of Disagreement, the Veteran's only contention with regard to his Parkinson's disease is that it is secondary to the TBI. As the Board is denying entitlement to service connection for a TBI, entitlement to service connection for Parkinson's disease must be denied as a matter of law. 
38 C.F.R. §3.310 (2015) (stating that entitlement to service connection is warranted for disability proximately due to or the result of service connected disease or injury).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for Parkinson's disease under all theories advanced by the Veteran and reasonably raised by the evidence of record. The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to service connection for Parkinson's disease, claimed as secondary to a traumatic brain injury, is denied


REMAND

The Veteran is seeking a disability rating in excess of 20 percent for residuals of a left femur fracture. This disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255. This diagnostic code also considers symptoms of a knee or hip disability related to the femur disability. The Veteran was afforded an April 2013 VA examination as to the severity of his current knee and lower leg disorders. The April 2013 VA examination was adequate with regard to evaluating the knee, but did not include an evaluation of the severity of the Veteran's current femur and hip disabilities, which are included under DC 5255, and no other VA examination of the left leg or hip has been completed since the Veteran submitted the present claim for an increased disability rating. Therefore, the Board finds that a remand is necessary to obtain a VA examination as to the nature and severity of the Veteran's currently left femur and hip disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records regarding the service-connected residuals of a left femur fracture and associate them with record.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left femur injury and any residuals or secondary disabilities, to include an evaluation of any hip issues related to the left femur injury.

3. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


